Citation Nr: 1027459	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for arthritis of both hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to July 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In February 2006 the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

In a September 2008 decision the Board denied the appeal as to 
service connection for arthritis of both hands.  The Veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Veterans Court).  In January 2010, the Veterans Court granted a 
joint motion of the Secretary of Veterans' Affairs and the 
Veteran (the Parties), vacated the September 2008 decision, and 
remanded the matter to the Board for compliance with the 
instructions in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the joint motion the Parties agreed that VA had not met its 
duty to assist the Veteran under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159.  January 2010 joint motion at 2.  The Parties 
agreed that there were two discrepancies.  

As to the first discrepancy, the Parties agreed as follows:  

VA obtained his service personnel records, 
which show a fight with a Marine aboard the 
USS Talledega in November 1963.  However, 
there is no indication that VA attempted to 
obtain any alternative forms of evidence 
pertaining to whether Appellant may have 
sustained injuries to the hand(s) as a 
result of the 1963 altercation.  
Specifically, VA did not contact the Center 
for Unit Records Research (CURR) to 
ascertain whether deck logs or other 
records from the USS Talladega dated in 
November 1963 are available and it did not 
advise Appellant to submit alternative 
evidence demonstrating that he incurred an 
in-service injury.  

Id. at 3-4.  

As to the second discrepancy, the Parties agreed as follows:  

In September 2003, a VA examiner concluded 
that x-rays showed a bony abnormality of 
the right wrist consistent with a prior 
fracture and which could have led to the 
development of arthritis.  (R. 189).  In 
April 2008, a VA examiner found no evidence 
of any prior fracture.  However, he did not 
discuss the 2003 examiner's conclusion and 
made no finding with regard to whether 
Appellant has a bony abnormality of the 
right wrist.  (R. 36).  

Id. at 4.  

After referring to statute and case law specifying that VA 
examinations must be thorough and contemporaneous and take into 
account the records of prior medical treatment, the Parties 
continued as follows:  

Here, the 2008 examiner did not consider 
the 2003 examiner's finding that Appellant 
has a bony abnormality of the right wrist 
so the record is not clear on this point.  
Therefore, the 2008 examiner's opinion is 
insufficient for the Secretary to render a 
decision on the matter and a remand is 
warranted to secure an adequate examination 
report, which considers any new evidence 
and discusses whether appellant has a right 
wrist disability and, if so, whether that 
condition is related to service and 
contributed to the Appellant's arthritis.  

Id. at 5.  

Understanding the basis of the joint motion is complicated by 
many facts in this case as well as the RO's prior extensive 
efforts to assist the Veteran with his claim.  In an effort to 
aid the RO/AMC in ensuring that all necessary development is 
completed in accordance with the agreement of the Parties, the 
Board will summarize the case, with emphasis on those parts of 
the record that caused the Parties concern.  

In December 2000, VA received a claim from the Veteran for 
service connection for disability of his hands.  He reported 
that, while serving aboard the U.S.S. Talladega in Okinawa in 
1962, both of his hands were broken while on duty and he was 
hospitalized for 3 months.  A formal application was received by 
VA in March 2001 for service connection for bilateral broken 
hands.  He explained the alleged in-service injury during the 
February 2006 Board hearing, stating that while stationed on the 
U.S.S. Taladdega, in Okinawa, Japan, in 1962, he was assaulted 
and broke both of his hands and then spent three months in an 
Army hospital.  February 2006 Board hearing transcript at 9.  

Of record are Personnel Information Exchange System (PIES) 
request forms dated in June 2001, October 2001, and January 2002 
which shows that the RO requested the Veteran's complete medical 
and dental records.  A PIES request from February 2002 shows that 
the RO requested pages of the Veteran's personnel file showing 
units of assignment, dates of assignment, participation in combat 
operatations, wounds in action, award and decorations and 
official travel outside the United States.  

In February 2002 the RO denied the Veteran's claim and informed 
him that efforts to obtain his service medical records were 
unsuccessful.  

In March 2002, the RO received copies of the Veterans service 
personnel records.  Those records document the following 
potentially relevant information:  

(1)  On December 6, 1961 the Veteran was transferred to the 
U.S. Air Force Hospital at Elmendorf Air Force Base, 
Anchorage Alaska for TAD under treatment.  

(2)  On February 12, 1961 the Veteran was transferred to 
Ryukyus Army Hospital, for TD under treatment.  

(3)  On November 18, 1963 the Veteran received non-judicial 
punishment for a violation of UCMJ Article 128, Assault.  
He had struck a Marine during an argument in town.  The 
date of the offense was November 13, 1963.  The non-
judicial punishment awarded was that the Veteran was to be 
restricted to the limits of the U.S.S. Talladega for a 
period of 30 days.  

A PIES response dated in September 2003 documents that the 
National Personnel Records Center (NPRC) was unable to locate the 
Veteran's medical and dental records and had concluded that the 
records either do not exist, the NPRC does not have them, or 
further efforts to locate them at the NPRC would be futile.  

A letter dated in June 2004 from the Department of the Air Force, 
Elmendorf Air Force Base, indicates that there were no records on 
file of the Veteran.  

In April 2006 the Board remanded the issue to the RO via the AMC 
to contact the Ryukyus Army Hospital, Okinawa, Japan to request 
the Veteran's inpatient treatment records.  In April 2006 the AMC 
sent a letter to the Veteran informing him that the AMC had 
requested clinical records from Ryukyus Army Hospital and Morning 
Reports of the U.S.S. Paricutin from the NPRC.  

A PIES request and response dated in January 2007 documents that 
the AMC requested clinical records of the Ryukyus Army Hospital 
and requested a search of morning reports of the U.S.S. 
Paricutin.  The response stated that the prior response dated in 
September 2004 indicated a negative search and that there were no 
morning reports for the U.S. Navy and told the AMC to contact the 
Naval Historical Society to obtain information about ship logs.  

In June 2008, the AMC sent a Supplemental Statement of the Case 
to the Veteran informing him that it had received a negative 
response as to the request for treatment reports form Ryukyus 
Army Hospital.  

A letter from January 2007 shows that the AMC requested copies of 
ship logs of the USS Paricutin for the period between February 
12, 1961 to March 23, 1961.  That letter was returned to the AMC 
as it was not deliverable to the address indicated.  In May 2007 
and September 2007 letters the AMC requested copies of the ship 
logs from the Modern Military Branch of the National Archives.  
In an October 2007 letter the National Archives and Records 
Administration informed the AMC that the National Archives and 
Records Administration had only an hour to devote to any single 
request and asked the AMC to "Please tell what you see with our 
limited service in mind and we will conduct a page-by-page review 
of the logs and alternatively the Veteran and/or his 
representative are welcome to visit the Archives."  The letter 
also informed the AMC that if it was looking for information 
related to PTSD or Agent Orange exposure the deck logs did not 
contain information relevant to whether a veteran set foot in 
Vietnam and to contact the U.S. Armed Services Center for Unit 
Records Research (USASCURR or CURR).  

Physical examination

In the April 2006 Remand, the Board directed the RO to schedule 
the Veteran for a VA examination to determine the etiology of his 
arthritis of the hands.  

In April 2008, the Veteran underwent a VA examination with regard 
to the etiology of his arthritis of the hands.  During that 
examination he reported that he fractured both hands during an 
altercation in 1961.  After physical examination of the Veteran's 
hands and review of x-rays, the examiner, a medical doctor, 
provided an opinion that it was less likely than not that the 
Veteran's degenerative arthritis of the bilateral hands was 
caused by or a result of fracture of both hands.  The examiner 
provided a rationale as follows:  

Service medical records are not available 
in the C file for review.  There is no 
documentation of fracture of both hands as 
claimed by the vet and no evidence of old 
fracture seen in the 7 sets of imaging of 
both hands and wrist from 2000 to 2006.  
Patient worked as an electrician for 20 yrs 
where he used his hands repetitively.  This 
line of work more likely caused his djd 
than the trauma that he allegedly sustained 
in service.  An injury to a part of a hand 
does not cause diffuse degenerative 
changes.  The degenerative changes are in 
the 1st and 5th mcp jts bilaterally and 
these are common joints affected in workers 
doing repetitive hand movements for many 
years.  In this patient there is no 
evidence of trauma to the bones on the 
hands or wrists.  

Also of record is a September 2003 VA report of a rheumatology 
consult dictated by a medical doctor.  That is the only report 
from September 2003.  The Veteran had been referred for 
evaluation of hand pain, pits in the nails, and possible 
psoriatic arthritis.  He reported that he had had pain in his 
hands for many years but also commented that he probably did not 
notice it while he was actively working.  He also reported that 
he had done a lot of mechanical work in the past and a lot of 
repetitive trauma to the hands in the past.  

The Veteran reported that he had a fracture to the carpal bone on 
the right hand and the area where it currently hurt is where he 
had the fracture in the past, which he stated was in 1960.  As a 
past medical history is listed that he had left and right hand 
fractures in the past.  

Following a physical examination of his hands, the physician 
provided an assessment as follows:  

Chronic pain in the hands going on for many 
years.  In the right hand, I think it is 
probably because of the injury that he had 
with the abnormal growth of the bone 
because of the fracture that he had in the 
past.  In the left had he has evidence of 
flexor tenosynovitis of the left fourth 
finger and the patient was given the option 
of injection, and he wants to get it at 
this point.  

The physician also stated:

I do not think he has psoriasis or any 
evidence of psoriatic arthritis.  The pain 
he has in his hands does seem to be out of 
proportion to the physical exam or the x-
ray findings.  I did go over the x-rays 
myself and I do not see anything to support 
any inflammatory arthritis at this point.  
But he does have some degenerative changes 
in his wrist and some of the finger joints.  

An X-ray report from September 2000 stated Bilat Hand series: 
Mild diffuse degenerative changes.  An x-ray report of the 
Veteran's bilateral wrist from October 2003 states "Moderate 
bilateral changes are seen" and "Moderate DJD."  

Conclusion

The joint motion leaves the Board no choice but to remand this 
matter to the RO via the AMC for further development.  As to the 
search for additional evidence from service or related to the 
alleged in-service injury, the Parties were unequivocal, stating 
that "[b]ecause VA did not attempt to obtain other evidence of 
Appellant's alleged in-service hand injury, Appellant did not 
receive adequate assistance and a remand is necessary."  January 
2010 joint motion at 4.  

As to the need for another examination, the Parties were also 
unequivocal, notwithstanding the examinations cited above, 
stating that "the 2008 examiner's opinion is insufficient for 
the Secretary to render a decision on the matter and a remand is 
warranted to secure an adequate examination report, which 
considers any new evidence and discusses whether Appellant has a 
right wrist disability and, if so, whether that condition is 
related to service and contributed to Appellant's arthritis."  
Id. at 5.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a 
letter informing him them to submit 
alternative evidence showing that he 
sustained an in-service hand and/or to submit 
the appropriate information and release of 
information authorization for VA to assist 
the Veteran in obtaining relevant evidence.  
Inform them that such evidence includes but 
is not limited to statements from service 
medical personnel or buddy statements or any 
other evidence or information which 
demonstrates that he incurred an in-service 
hand injury.  

2.  Contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly the 
Center for Unit Records Research) to 
ascertain whether deck logs or other records 
from the USS Talladega dated in November 1963 
are available.  If such are available, obtain 
the relevant records.  If the records are not 
available, obtain a negative reply.  

3.  As to any evidence requested but not 
obtained, send the Veteran a letter 
consistent with 38 C.F.R. § 3.159(e).  

4.  Then, after all of the above development 
is completed and all evidence has been 
obtained and associated with the claims file 
or it is determined that there is no more 
relevant evidence available and the 
appropriate negative reply has been 
associated with the claims file, ensure that 
the Veteran is scheduled for a VA examination 
to determine the etiology of his bilateral 
hand arthritis and any right wrist disability 
or abnormality.  The claims file, including a 
copy of this remand, must be provided to the 
examiner, the examiner must review the claims 
folder in conjunction with the examination, 
must review this remand, and must indicate 
that he or she has done so.  

The examiner is asked to provide opinions and 
results as are listed in (a) through (d) 
below.  

The examiner must provide a rationale for all 
opinions rendered.  This rationale must 
include discussion of the VA treatment notes, 
and, in particular, the notes from September 
2003.  

(a)  Provide an opinion as to whether the 
Veteran has a right wrist disability or 
abnormality.  

(b) If the Veteran has a right wrist 
disability or abnormality provide an opinion 
as to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the right wrist disability or abnormality had 
onset during or was caused by an event during 
the Veteran's active service, including 
punching someone in November 1963.  

(c)  If the Veteran has a right wrist 
disability or abnormality and the examiner 
determines that the right wrist disability as 
likely as not is related to his active 
service, provide an opinion as to whether it 
is at least as likely as not (a 50 percent or 
greater probability) that his right wrist 
disability or abnormality contributed to his 
arthritis.  

(d)  provide an opinion as to whether the 
Veteran's arthritis at least as likely (a 50 
percent or greater probability) had onset 
during or was caused by an event during the 
Veteran's active service, including punching 
someone in an altercation in November 1963.  

5.  Then, readjudicate the issue on appeal.  
If the benefit sought is not granted, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


